DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted 04/22/19 have been considered by the examiner.

Amendment Entered
In response to the amendment filed on June 14th 2022, amended claims 1, 8-11, 17, 19-21, and 24 have been entered. 

Response to Arguments
Applicant’s arguments with respect to the prior art rejections raised in the previous office action were fully considered, and are moot in view of the current combination of references that were necessitated by amendment. Please see prior art section below for more detail, updated citations (new Ko and Hahn references), and updated obviousness rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5, 7, 10, and 16 are rejected under 35 U.S.C. 103 as being obvious by Rogers (U.S. Patent Application Document 2021/0145352) and in further view of Ko (U.S. Patent Application Document 2019/0298232).

Rogers was applied in the previous office action.

	Regarding claim 1, Rogers teaches a device for detecting and/or measuring one or more analytes in fluid, the device [fig. 53, element 100; par. 145] comprising: a substrate [fig. 53, element 102] comprising an integrated circuit region [fig. 2, panel A; par. 34], an analyte sensor region [par. 29-30], and an interconnecting region, wherein the analyte sensor region has a distal end and proximal end [fig. 6, panel A], at least one analyte sensor [fig. 53, elements 110, 120, and 130] disposed on and/or in the substrate [par. 145]  in the analyte sensor region; and an integrated circuit [fig. 2, panel A; par. 457] disposed on and/or in the substrate,  in the integrated circuit region [fig. 2, panel A], wherein the integrated circuit is electrically integrated with the at least one analyte sensor [par. 151]. 
	However, Rogers does not teach the distal end is surrounded by a void and separated from the integrated circuit region by the void, and wherein the proximal end contacts the interconnecting region. 
	Ko teaches the distal end is surrounded by a void and separated from the integrated circuit region by the void, and wherein the proximal end contacts the interconnecting region [fig. 10, element 124].
	It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Rogers, such that the distal end is surrounded by a void and separated from the integrated circuit region by the void, and wherein the proximal end contacts the interconnecting region, as taught by Ko, since the modification would provide the predictable results of achieving proper alignment for the insertion needle to insert the sensor cable into the person’s skin [see par. 32].
	Regarding claim 2, Rogers further an insulating cover located at least partially over the integrated circuit [par. 54].
	Regarding claim 5, Rogers further teaches the substrate has a top surface and a bottom surface opposite the top surface [par. 114], wherein at least a portion of the integrated circuit is located over the top surface [fig. 2, panel A; par. 58], and wherein at least a portion of the at least one analyte sensor is located over the bottom surface [fig. 53, elements 110, 120, 130, and 102].
	Regarding claim 7, Rogers further teaches the at least one analyte sensor includes a first sensor electrode disposed on the top surface and on the bottom surface and wherein a second sensor electrode is disposed on the top surface and on the bottom surface [fig. 2 panel A and C; fig. 53; par. 58 and 145].
	Regarding claim 8, Rogers teaches a device for detecting and/or measuring one or more analytes in fluid, the device as disclosed previously in claim 1. 
However, Rogers does not teach the analyte sensor region formed as a prong having a first configuration in which the prong is co-planar with the integrated circuit region of the substrate and wherein the prong is configured to bend to a second configuration in which the prong, is selectively positioned at a selected angle to the integrated circuit region of the substrate.
Ko teaches the analyte sensor region formed as a prong and wherein the prong is configured to bend to a second configuration in which the prong, is selectively positioned at a selected angle to the integrated circuit region of the substrate [fig. 2, elements 112 and 124].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Rogers, such that the analyte sensor region formed as a prong and wherein the prong is configured to bend to a second configuration in which the prong, is selectively positioned at a selected angle to the integrated circuit region of the substrate, as taught by Ko, since the modification would provide the predictable results of achieving proper alignment for the insertion needle to insert the sensor cable into the person’s skin [see par. 32]. 
Although Ko does not explicitly teach having a first configuration in which the prong is co-planar with the integrated circuit region of the substrate this would be obvious to a person having ordinary skill in the art when the invention was filed since Ko also suggests the analyte sensor region formed as a prong [see fig. 2 and 5]. Examiner also notes that having the prong co-planar with the integrated circuit region does not allow for the sensor to be inserted into a person’s skin. Therefore, such a modification would involve only routine skill in the art.
	 Regarding claim 9, Rogers further teaches the device further comprises a conductive trace disposed on and/or in the substrate to electrically integrate the integrated circuit and the at least one analyte sensor; and the conductive trace passes through the interconnecting region [fig. 11, panel A; par. 285].
However, Rogers does not the interconnecting region of the substrate is partially surrounded by the void and contacts the integrated circuit region; the interconnecting region in configured to be selectively bent such that the analyte sensor region of the substrate lies at a selected angle to the integrated circuit region of the substrate.  
Ko teaches the interconnecting region of the substrate is partially surrounded by the void and contacts the integrated circuit region; the interconnecting region in configured to be selectively bent such that the analyte sensor region of the substrate lies at a selected angle to the integrated circuit region of the substrate. [fig. 2, elements 112 and 124; par. 30 and 31].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Rogers, such that the interconnecting region of the substrate is partially surrounded by the void and contacts the integrated circuit region; the interconnecting region in configured to be selectively bent such that the analyte sensor region of the substrate lies at a selected angle to the integrated circuit region of the substrate, as taught by Ko, since the modification would provide the predictable results of achieving proper alignment for the insertion needle to insert the sensor cable into the person’s skin.
Regarding claim 20, Rogers further teaches the integrated circuit device is formed in an integrated circuit region of the substrate [fig. 53, element 140; par. 145]; the at least one analyte sensor is formed in a sensor region of the substrate [fig. 53, elements 110, 120, 130, and 102
However, Rogers does not teach selectively positioning the sensor region at a selected angle to the integrated circuit region of the substrate.
Ko teaches selectively positioning the sensor region at a selected angle to the integrated circuit region of the substrate [fig. 2, elements 112 and 124; par. 30 and 31].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Rogers, such that selectively positioning the sensor region at a selected angle to the integrated circuit region of the substrate, as taught by Ko, since the modification would provide the predictable results of achieving proper alignment for the insertion needle to insert the sensor cable into the person’s skin.
Regarding claim 10, Rogers further teaches the substrate extends from a central region to a peripheral edge [fig. 6, panel A]. 
	However, Rogers does not teach the void extends from the peripheral edge to the central region and separates a first edge of the integrated circuit region from a second edge of the integrated circuit region; the analyte sensor region has a first edge and second edge; the first edge of the analyte sensor region is spaced from the first edge of the interconnecting region by the void; the second edge of the analyte sensor region is spaced from the second edge of the interconnecting region by the void.
Although Ko does not explicitly teach the void extends from the peripheral edge to the central region, this would be obvious to a person having ordinary skill in the art when the invention was filed since, Ko also suggests the void surrounds the sensor cable [see par. 30 and 31]. Examiner also notes that extending the void to the peripheral edge does not further separate the sensor from the circuit. Therefore, such a modification would involve only routine skill in the art.
	Ko teaches the void separates a first edge of the integrated circuit region from a second edge of the integrated circuit region; the analyte sensor region has a first edge and second edge; the first edge of the analyte sensor region is spaced from the first edge of the interconnecting region by the void; the second edge of the analyte sensor region is spaced from the second edge of the interconnecting region by the void [par. 31] 
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Rogers, such that the void separates a first edge of the integrated circuit region from a second edge of the integrated circuit region; the analyte sensor region has a first edge and second edge; the first edge of the analyte sensor region is spaced from the first edge of the interconnecting region by the void; the second edge of the analyte sensor region is spaced from the second edge of the interconnecting region by the void, as taught by Ko, since the modification would provide the predictable results of achieving proper alignment for the insertion needle to insert the sensor cable into the person’s skin [see par. 32].
Regarding claim 16, Rogers further teaches an antenna disposed on and/or in the substrate and electrically integrated with the integrated circuit [fig. 10, panel A; par. 281].

Claims 3, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers and Ko and further in view of Al-Ali (CN 113367671 A).

Ali-Ali was applied in the previous office action.
Regarding claim 3, Rogers teaches a device for detecting and/or measuring one or more analytes in fluid, the device as disclosed previously in claim 1, wherein the substrate has a top surface and a bottom surface opposite the top surface [par. 114], wherein the integrated circuit is disposed on the top surface [fig. 2, panel A; par. 58]. 
However, Rogers does not teach the at least one analyte sensor is disposed on the bottom surface.
Al-Ali teaches the at least one analyte sensor is disposed on the bottom surface [par. 52].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Rogers, such that a sensor region where the at least one analyte sensor is disposed on the bottom surface, as taught by Al-Ali, since the modification would provide the predictable results of more easily accessing the subject’s skin to obtain a more accurate glucose reading.
Regarding claim 4, Rogers further teaches the substrate has a top surface and a bottom surface opposite the top surface [par. 114], wherein the integrated circuit is disposed on the top surface [fig. 2, panel A; par. 58]. 
However, Rogers does not teach a substrate wherein the at least one analyte sensor is disposed on the bottom surface and the top surface.
Al-Ali teaches a substrate wherein the at least one analyte sensor is disposed on the bottom surface and the top surface [par. 52].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Rogers, such that a substrate wherein the at least one analyte sensor is disposed on the bottom surface and the top surface, as taught by Al-Ali, since the modification would provide the predictable results of more easily accessing the subject’s skin to obtain a more accurate glucose reading.
Regarding claim 6, Rogers further teaches the substrate has a top surface and a bottom surface opposite the top surface [par. 114], wherein the integrated circuit is disposed on the top surface [fig. 2, panel A; par. 58]. 
However, Rogers does not teach a substrate wherein the at least one analyte sensor includes a first sensor electrode disposed on the top surface and a second sensor electrode disposed on the bottom surface.
Al-Ali teaches a substrate wherein the at least one analyte sensor includes a first sensor electrode disposed on the top surface and a second sensor electrode disposed on the bottom surface [par. 52]
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Rogers, such that a substrate wherein the at least one analyte sensor includes a first sensor electrode disposed on the top surface and a second sensor electrode disposed on the bottom surface, as taught by Al-Ali, since the modification would provide the predictable results of more easily accessing the subject’s skin to obtain a more accurate glucose reading.


Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers and Ko and further in view of Boutaud (U.S. Patent Number 10442679).

Boutaud was applied in the previous office action.
Regarding claim 11, Rogers teaches a device for detecting and/or measuring one or more analytes in fluid, the device, as disclosed previously in claim 1.
	However, Rogers does not teach the peripheral edge forms the first edge of the integrated circuit region, the first edge of the analyte sensor region, the second edge of the analyte sensor region, and the second edge of the integrated circuit region.
	Ko teaches the peripheral edge forms the first edge of the integrated circuit region, the first edge of the analyte sensor region, the second edge of the analyte sensor region, and the second edge of the integrated circuit region [fig. 2, elements 112 and 124; par. 30 and 31].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Rogers, such that the peripheral edge forms the first edge of the integrated circuit region, the first edge of the analyte sensor region, the second edge of the analyte sensor region, and the second edge of the integrated circuit region, as taught by Ko, since the modification would provide the predictable results of enhancing the conductivity between the circuit and sensors.
Regarding claim 13, Rogers further teaches the integrated circuit is disposed over and/or in the top layer [fig. 2, panel A; par. 58]; the at least one analyte sensor is disposed over and/or in the bottom layer [fig. 53, elements 110, 120, 130, and 102].
	However, Rogers does not teach the substrate comprises layers of flexible material including a bottom layer, a top layer, and intermediate layers between the bottom layer and the top layer and the intermediate layers contain conductive traces or conductive planes.
Boutaud teaches the substrate comprises layers of flexible material including a bottom layer, a top layer, and intermediate layers between the bottom layer and the top layer and the intermediate layers contain conductive traces or conductive planes [col. 3: lines 66-67 and col. 4: lines 1-5].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Rogers, such that the substrate comprises layers of flexible material including a bottom layer, a top layer, and intermediate layers between the bottom layer and the top layer and the intermediate layers contain conductive traces or conductive planes, as taught by Boutaud, since the modification would provide the predictable results of enhancing the conductivity between the circuit and sensors.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers
and Ko and further in view of Boutaud (U.S. Patent Number 10442679) and Al-Ali (CN 113367671 A).
Regarding claim 12, Rogers teaches a device for detecting and/or measuring one or more analytes in fluid, the device as disclosed above in claim 1, and the integrated circuit is disposed over and/or in the top layer [fig. 2, panel A; par. 58]; the at least one analyte sensor is disposed over and/or in the bottom layer [fig. 53, elements 110, 120, 130, and 102].
	However, Rogers does not teach the substrate comprises layers of flexible material including a bottom layer, a top layer, and intermediate layers between the bottom layer and the top layer.
	Boutaud teaches the substrate comprises layers of flexible material including a bottom layer, a top layer, and intermediate layers between the bottom layer and the top layer [col. 3: lines 66-67 and col. 4: lines 1-5].
	It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Rogers, such that the substrate comprises layers of flexible material including a bottom layer, a top layer, and intermediate layers between the bottom layer and the top layer, as taught by Boutaud, since the modification would provide the predictable results of enhancing the conductivity between the circuit and sensors.
	However, Rogers does not teach the bottom layer has an upper surface and a lower surface; the at least one analyte sensor comprises a first sensor electrode disposed on and/or over the upper surface of the bottom layer and a second sensor electrode disposed on and/or over the lower surface of the bottom layer.
	Al-Ali teaches the bottom layer has an upper surface and a lower surface; the at least one analyte sensor comprises a first sensor electrode disposed on and/or over the upper surface of the bottom layer and a second sensor electrode disposed on and/or over the lower surface of the bottom layer [par. 52].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Rogers, such that the bottom layer has an upper surface and a lower surface; the at least one analyte sensor comprises a first sensor electrode disposed on and/or over the upper surface of the bottom layer and a second sensor electrode disposed on and/or over the lower surface of the bottom layer, as taught by Al-Ali, since the modification would provide the predictable results allowing the sensor to be in contact with the substrate.

Claims 14 and are rejected under 35 U.S.C. 103 as being unpatentable over Rogers and Ko and further in view of Halac (U.S. Patent Application Document 2019/0117133).

Halac was applied in the previous office action.
Regarding claim 14, Rogers teaches a device for detecting and/or measuring one or more analytes in fluid, the device as disclosed above in claim 1. 
However, Rogers does not teach a device wherein the substrate comprises a rigid layer and a flexible layer, wherein the integrated circuit is disposed over and/or in the rigid layer, and wherein the at least one analyte sensor is disposed over and/or in the flexible layer. 
Halac teaches a device wherein the substrate comprises a rigid layer and a flexible layer, wherein the integrated circuit is disposed over and/or in the rigid layer [fig. 51A; par. 293], and wherein the at least one analyte sensor is disposed over and/or in the flexible layer [fig. 51A; par. 293].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Rogers, to incorporate a device wherein the substrate comprises a rigid layer and a flexible layer, wherein the integrated circuit is disposed over and/or in the rigid layer, and wherein the at least one analyte sensor is disposed over and/or in the flexible layer, as taught by Halac, since the modification would provide the predictable results of allowing the integrated circuit to be in a more stable position, while allowing the sensor to move with the skin.
Regarding claim 15, Rogers further teaches the at least one analyte sensor comprises a first analyte sensor and a second analyte sensor [fig. 53, elements 110, 120, 130, and 102]; wherein the substrate comprises an integrated circuit region wherein the integrated circuit is disposed [fig. 2, panel A; par. 58], a first sensor region where the first analyte sensor is disposed, and a second sensor region where the second analyte sensor is disposed [fig. 53, elements 110, 120, 130, and 102]; 
	However, Rogers does not teach the first sensor region and the second sensor region are selectively and independently positioned at selected angles to the integrated circuit region of the substrate such that the first analyte sensor faces a first direction and the second analyte sensor faces a second direction opposite the first direction.
	Halac teaches the first sensor region and the second sensor region are selectively and independently positioned at selected angles to the integrated circuit region of the substrate such that the first analyte sensor faces a first direction and the second analyte sensor faces a second direction opposite the first direction [fig. 3A-3C and 21, element 138].
	It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Rogers, such that the first sensor region and the second sensor region are selectively and independently positioned at selected angles to the integrated circuit region of the substrate such that the first analyte sensor faces a first direction and the second analyte sensor faces a second direction opposite the first direction, as taught by Halac, since the modification would provide the predictable results of preventing interference between the two sensors.

Claim 17, 18, 21, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers and further in view of Hahn (U.S. Patent Application Document 2019/0090743).
Regarding claim 17, Rogers teaches a method for fabricating an analyte sensor device [fig. 53, element 100; par. 145], the method comprising: forming conductive circuitry on and/or in a substrate [fig. 53, element 140; par. 145]; forming an integrated circuit device on and/or in the substrate, wherein the integrated circuit device is selectively electrically connected to the conductive circuitry [fig. 53, element 140; par. 145]; and depositing chemistry layers on and/or in the substrate to form at least one analyte sensor integrated into the conductive circuitry [par. 274].
However, Rogers does not teach cutting the substrate to partially separate the at least one analyte sensor from the integrated circuit device.
Hahn teaches cutting the substrate to partially separate the at least one analyte sensor from the integrated circuit device [par. 12].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Rogers, to incorporate cutting the substrate to partially separate the at least one analyte sensor from the integrated circuit device, as taught by Hahn, since the modification would provide the predictable results defining the individual enclosure structure for each sensor device [see. Par. 53].
Regarding claim 18, Rogers further teaches forming an electrode on and/or in the substrate and selectively electrically connected to the conductive circuitry before forming the at least one analyte sensor, wherein the electrode electrically connects the at least one analyte sensor to the conductive circuitry [fig. 53, elements 110, 120, 130, and 102; par. 145 and 208].
Regarding claim 21, Rogers further teaches the integrated circuit device is formed in an integrated circuit region of the substrate [fig. 2, panel A; par. 58]; the at least one analyte sensor is formed in a sensor region of the substrate [fig. 53, elements 110, 120, 130, and 102]; and applying an adhesive to a bottom surface of the substrate over the integrated circuit region [fig. 2 Panel A, fig. 50; par. 58 and 106].
Regarding claim 22, Rogers further teaches enclosing the integrated circuit device with an overmold [fig. 2, Panel A; par. 58].
Regarding claim 24, Rogers teaches providing a sheet of a substrate [fig. 53, element 102; par. 54]; forming conductive circuitry on and/or in the substrate in selected locations [par. 228]; forming an integrated circuit device on and/or in the substrate in each location, wherein each integrated circuit device is selectively electrically connected to respective circuitry therein [fig. 2, panel A; par. 58]; depositing electrochemical sensing layers on and/or in the substrate to form an analyte sensor in each location integrated with the respective circuitry therein [par. 228].
However, Rogers does not teach cutting the substrate to partially separate the analyte sensor from the substrate at each location, wherein the analyte sensor is separated from the integrated circuit device at each location; and cutting the sheet to separate each analyte sensor device.
Hahn teaches cutting the substrate to partially separate the analyte sensor from the substrate at each location, wherein the analyte sensor is separated from the integrated circuit device at each location; and cutting the sheet to separate each analyte sensor device [par. 12].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Rogers, to incorporate cutting the substrate to partially separate the analyte sensor from the substrate at each location, wherein the analyte sensor is separated from the integrated circuit device at each location; and cutting the sheet to separate each analyte sensor device, as taught by Hahn, since the modification would provide the predictable results of defining the individual enclosure structure for each sensor device [see. Par. 53].

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers and Hahn and further in view of Ko
Regarding claim 19, Rogers teaches a method for fabricating an analyte sensor device as disclosed above in claim 17.
However, Rogers does not teach cutting the substrate to partially separate the analyte sensor from the integrated circuit
Hahn teaches cutting the substrate to partially separate the analyte sensor from the integrated circuit [par. 12].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Rogers, to incorporate cutting the substrate to partially separate the analyte sensor from the integrated circuit, as taught by Hahn, since the modification would provide the predictable results of defining the individual enclosure structure for each sensor device [see. Par. 53].
However, Rogers does not teach forming a void partially surrounding a prong formed from the substrate, wherein the at least one analyte sensor is located on or in the prong. 
Ko teaches forming a void partially surrounding a prong formed from the substrate, wherein the at least one analyte sensor is located on or in the prong [fig. 2, elements 112 and 124; par. 30 and 31].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Rogers, to incorporate forming a void partially surrounding a prong formed from the substrate, wherein the at least one analyte sensor is located on or in the prong, as taught by Ko, since the modification would provide the predictable results of distinctly separating the circuit from the sensors.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers and Hahn and further in view of Halac
Regarding claim 23, Rogers does not teach the device further comprising: enclosing a region of the substrate including the integrated circuit device in a housing enclosure; and forming a water-tight seal between the at least one analyte sensor and the region of the substrate including the integrated circuit device.
	Halac teaches the device further comprising: enclosing a region of the substrate including the integrated circuit device in a housing enclosure [fig. 3A, 3B, and 3C, element 128; par. 47-48 and 204]; and forming a water-tight seal between the at least one analyte sensor and the region of the substrate including the integrated circuit device [fig. 9, element 192; par. 237].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Rogers, such that the device further comprising: enclosing a region of the substrate including the integrated circuit device in a housing enclosure; and forming a water-tight seal between the at least one analyte sensor and the region of the substrate including the integrated circuit device, as taught by Halac, since the modification would provide the predictable results of protecting the sensor and circuit from outside factors.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 5712724233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRACE L ROZANSKI/Examiner, Art Unit 3791                                                                                                                                                                                                        

/PUYA AGAHI/Primary Examiner, Art Unit 3791